Citation Nr: 0003760	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  96-24 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty February 1942 to October 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1995 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied entitlement to increased rating for 
hemorrhoids and residuals of a gunshot wound (GSW) to the 
left foot.  The veteran filed a timely notice of disagreement 
as to both claims, and was issued a statement of the case in 
May 1995.  The RO received his substantive appeal in July 
1995.

Following additional evidentiary development, the RO 
confirmed and continued the denial of an increased disability 
rating for the neurological element (30%) of the veteran's 
claim for an increased rating for residuals of a GSW to the 
left foot in a July 1999 rating decision.  However, separate 
disability ratings of 10 percent each were granted for the 
orthopedic element, traumatic arthritis of the left foot, and 
dermatological element, tender scar of the dorsum of the left 
foot, of the veteran's claim.  The Board notes that the 
rating decision also correctly informed the veteran that 
insofar as the combined rating for his GSW residuals of the 
right foot (now 40%) cannot exceed the rating for amputation 
at the elective level (amputation below the knee - 40%), he 
had been afforded the maximum benefit allowable and his claim 
was no longer in appellate status.  See 38 C.F.R. § 4.68 
(1999); see also AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
denial of the veteran's claim for an increased rating for 
hemorrhoids was confirmed and continued in a July 1999 
supplemental statement of the case.


REMAND

In the present case, the veteran was informed that his case 
was being certified and transferred to the Board by letter 
from the RO, dated November 16, 1999.  On December 28, 1999, 
the Board received copies of additional private treatment 
records from the veteran's representative.  Accordingly, it 
has been accepted by the Board pursuant to 38 C.F.R. § 
19.37(b) (1999).

Under 38 C.F.R. § 20.1304(c) (1999), any pertinent evidence 
which is submitted by an appellant which is accepted by the 
Board must be referred to the agency of original jurisdiction 
for review and preparation of a supplemental statement of the 
case unless that procedural right is waived by the appellant 
or unless the Board determines that the benefit to which the 
evidence relates may be allowed on appeal without such 
referral.  In view of the fact that neither the veteran nor 
his representative waived initial RO consideration of this 
evidence pursuant to 38 C.F.R. § 20.1304(c) (1999), and since 
these treatment records are relevant to the veteran's claim 
seeking an increased (compensable) rating for his 
hemorrhoids, it is found that remand to the agency of 
original jurisdiction for initial review, in lieu of a 
referral, is warranted.  

Further, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)  (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he is service-connected for hemorrhoids and 
has asserted that his disability is currently worse than 
rated.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).

Because the veteran's claim is well-grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (formerly United States Court of Veterans 
Appeals) has held that the "fulfillment of the statutory duty 
to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
Colvin v. Derwinski, 1 Vet. App. 171  (1991) (when the 
medical evidence is inadequate, the VA must supplement the 
record by seeking a medical opinion or by scheduling a VA 
examination); see also 38 C.F.R. § 4.70  (1999); see also 
38 C.F.R. § 4.1 (1999) (In order to apply the Schedule for 
Rating Disabilities, "accurate and fully descriptive medical 
examinations are required.").  In anticipation of the time 
that will elapse before the case is returned to the Board, 
the issue regarding an increased evaluation for the veteran's 
service-connected hemorrhoids cannot be properly considered 
without current examination findings relative to the degree 
of severity of the disabilities.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); 38 C.F.R. § 4.2 (1999).

Under the circumstances of this case, additional development 
is necessary, and this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him with relevant treatment 
for his service-connected hemorrhoids.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, 
treatment center, or employer specified 
by the veteran to request specifically 
any and all medical or treatment records 
or reports relevant to the above 
mentioned claim, to the extent not 
already on file.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).

2.  The RO should afford the veteran a VA 
examination for evaluation of the 
service-connected hemorrhoids. The 
veteran's claims folder should be made 
available to and independently reviewed 
by the examiner prior to examination.  
The examiner should note whether the 
hemorrhoids are internal or external or 
both; whether they are large or 
thrombotic; whether they are irreducible; 
whether there is excessive redundant 
tissue; whether there are frequent 
recurrences; whether there is persistent 
bleeding; whether there are fissures; and 
whether there is anemia secondary to 
bleeding hemorrhoids.  A discussion of 
the salient facts and the medical 
principles involved will be of 
considerable assistance to the Board.  A 
legible copy of the examination report 
must be associated with the veteran's 
claims folder.

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

4.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's claim seeking entitlement 
to an increased (compensable) disability 
rating for hemorrhoids, with special 
attention being made to all of the 
evidence obtained or submitted.  If this 
determination remains unfavorable to the 
veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  No action is required of the veteran until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


